NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 14, 2010*
                                  Decided April 14, 2010

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 09-3519

P.H. INTERNATIONAL TRADING                         Appeal from the United States District
COMPANY, d/b/a HANA K.                             Court for the Northern District of Illinois,
FASHIONS                                           Eastern Division.
       Plaintiff-Appellant,

       v.                                          No. 04 C 903

CHRISTIA CONFEZIONI S.p.A., et al.                 David H. Coar,
     Defendants-Appellees.                         Judge.




                                        ORDER

        P.H. International Trading Company, doing business as Hana K. Fashions (“Hana
K.”), is a New York corporation. Hana K., a coat boutique in the Chicago area owned by
Hana and Pierre Lang, was unsuccessful in its breach-of-contract suit against Christia
Confezioni S.p.A. (“Christia”), an Italian manufacturer of high-end clothing. The Langs’


       *
        The defendants are not participating in this appeal. Thus, the appeal is submitted
on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 09-3519                                                                             Page 2

subsequent pro se motion under Federal Rule of Civil Procedure 60(b) to challenge the final
judgment was also unsuccessful, and they appeal. Because the Langs—as pro se
litigants—may not represent Hana K. in federal court, we dismiss the appeal.

       This case arose from a contract suit that Hana K. filed in 2003 against Christia;
FBLGINC Corporation, a Canadian coat distributor with whom Christia entered a contract
in 2002; and FBLG Incorporated, a Delaware corporation that does Internet marketing.
After the district court applied Italian law and granted summary judgment for the
defendants, Hana K. moved, unsuccessfully, to vacate the ruling. Hana K.’s subsequent
appeal to this court was dismissed for lack of prosecution. See CIR. R. 31(c)(2); P.H. Int’l
Trading Co. v. Christia Confezioni S.p.A., et al., No. 07-3690 (7th Cir. June 17, 2008).

         In September 2009, Hana and Pierre Lang, now proceeding pro se on behalf of Hana
K., moved the district court under Rule 60 to vacate summary judgment based on “new”
evidence of Italian law. The court treated the motion as one under Rule 60(b)(2) and denied
it, finding that the evidence had been previously available and that the motion was
untimely. The Langs then filed a motion to reconsider under Rule 60(b)(6), offering the
same information presented in their previous Rule 60 motion; this motion was also denied.

       On appeal the Langs reassert in general terms that the district court has erred
throughout these proceedings by ignoring the applicable Italian law. The Langs, however,
may not represent Hana K. in a legal capacity; only a lawyer may litigate in federal court on
behalf of a corporation. See United States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2009); Old
Ben Coal Co. v. Office of Workers’ Compensation Programs, 476 F.3d 418, 418-19 (7th Cir. 2007).
Accordingly, we must DISMISS this appeal.